DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim 1 has been amended.  Claims 2-3 are cancelled.  Claims 1, and 4-10 are pending in the instant application.  Claims 9 and 10 remain withdrawn.  Claims 1, and 4-8 are under examination on the merits.

Response to Amendment
The Amendment by Applicants’ representative Mr. John W. Bailey on 12/22/2021 has been entered.   

Declaration under Rule 37 C.F.R. §1.132
	Applicants’ submission of the Declaration under Rule 37 C.F.R. §1.132, filed on 12/22/2021 has been entered and considered.


Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§103(a)
 
The amendment and declaration under 37 CFR 1.132 have been considered.  They are sufficient to overcome the rejection.  The rejection is withdrawn. 

Claim rejection under 35 U.S.C.§112(b)
 
Applicant’s amendment to claim 1 does not overcome the rejection because the solubility of the dispersant (i.e. a polyamide amine or a salt of polyamide amine) to an extent of 10 g/100 mL or more for toluene is different from the solubility of the dispersant of a polyamide amine or a salt of polyamide amine to an extent of 10 g/100 mL or more for n-hexane, or methyl ketone.  The metes and bounds of the dispersant of a polyamide amine or a salt of polyamide maintained.   
To overcome the rejection, the added further limitation “wherein the dispersant is capable of being dissolved at room temperature in a solvent selected from the group consisting of toluene, n-hexane and methyl ethyl ketone to an extent of 10 g/100 mL or more” should be replaced with specific well-defined dispersant of a polyamide amine or a salt thereof, or a polyamide amine or a salt thereof which is soluble at room temperature in a single solvent of toluene, n-hexane or methyl ethyl ketone to an extent of 10 g/100 mL or more in a single dependent claim.  

Conclusions
Claims 1, and 4-8 are rejected.
Claims 9 and 10 remain withdrawn.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731